Citation Nr: 0600735	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-01 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for otitis media, 
suppurative, chronic, left ear.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

In April 2003, the veteran presented testimony before the 
undersigned Veterans Law Judge during a video conference 
hearing.


FINDING OF FACT

Otitis media, suppurative, chronic, left ear, was not 
incurred in or aggravated by active service.


CONCLUSION OF LAW

Otitis media, suppurative, chronic, left ear, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is an April 2004 letter that notified the veteran 
of any information and evidence needed to substantiate and 
complete the claim for service connection.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letter instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in April 2000.   Thereafter, the RO provided 
notice in April 2004.  Additionally, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; and  private 
treatment records from Merle F. Bruce, M.D., Edwin D. Warren, 
M.D., David L. Mathis, M.D., Ann Owen, M.D., and St. 
Elizabeth Community Hospital.  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.



Laws and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.    38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder that may be completely demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

A veteran is considered to have been in sound condition when 
examined and accepted into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable evidence demonstrates that an injury or 
disease existed before service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b).

Analysis

The veteran alleges entitlement to service connection for his 
pre-existing otitis media, suppurative, chronic, left ear, 
due to exacerbation during service.  The service medical 
records document a pre-existing disorder.  In order to be 
granted service connection for a pre-existing condition there 
needs to be evidence of worsening of the condition.  

The veteran's May 1952 enlistment examination noted a history 
of scarlet fever, at age four, which resulted in a retraction 
of the left eardrum.  Additionally, the veteran checked yes 
with respect to whether he had experienced running ears.  
During his enlistment examination, the veteran mentioned that 
his left ear had felt stopped up for three weeks due to a 
cold.  At that time, the veteran's left ear disorder was not 
considered disabling.  As such, the veteran began active 
service with the United States Navy on May 19, 1952.

After eighteen days of service, the veteran was admitted to 
sick list on June 6, 1952.  The veteran was admitted for 
treatment for otorrhea, otalgia, and progressive loss of 
hearing.  On June 13, 1952, the Board of Medical Survey noted 
that the veteran had reported a history of recurrent episodes 
of otorrhea and otalgia, with progressive loss of hearing in 
the left ear.   The otorrhea became more profuse and he 
developed otalgia whenever he got a cold or got water in his 
ears.  He had also experienced more marked loss of hearing in 
the left ear during the previous few years.  Upon 
examination, external auditory canals were normal and dry, 
bilaterally.  In the right ear the tympanic membrane was 
intact and dry.  In the left ear, the tympanic membrane had a 
small attic perforation.  The remaining membrane was dry, 
thickened, and scarred with no normal landmarks.  X-rays 
revealed a well developed and pneumatized right mastoid.  The 
left mastoid was smaller and sclerotic with an area of 
increased radiolucency in the knee of the lateral sinus, and 
some sclerosis of the petrous pyramid.  The Board of Medical 
Survey held that the veteran did not meet the minimum 
standards for enlistment or induction and he was unfit for 
further Naval service, by reason of physical disability and 
that the physical disability was neither incurred in, nor 
aggravated by, a period of active military service.  There is 
no discharge examination of record, but the veteran received 
an honorable discharge on June 20, 1952.

Post-service medical records reveal treatment for a left ear 
disorder.  In September 2000, the veteran's private physician 
Dr. Bruce submitted a statement.  The veteran recounted that 
he had scarlet fever at the age of four.  This resulted in a 
draining ear with loss of a portion of the ear drum.  The 
examiner also recounted that the veteran, during his period 
of service, apparently, had an upper respiratory infection 
where his left ear drained and caused him a great deal of 
trouble.  Because of this the veteran was released from 
service.  Since his period of service, the veteran has 
continued to experience left ear problems with hearing loss 
and intermittent pain and pressure.  Examination revealed a 
perforated nasal septum from previous nasal surgery.  The 
veteran had a sclerotic tympanic membrane on the left with an 
old perforation inferiorly, which was inactive and quiescent.  
The veteran was diagnosed as having chronic suppurative 
otitis media involving the left ear, which was quiescent.  
The otitis dated back to the age of four and seemed to have 
been exacerbated while in the Navy.  

With respect to the diagnosis and opinion of the veteran's 
private physician rendered in September 2000, the Board notes 
that Dr. Bruce's opinion that the veteran's otitis media, 
suppurative, chronic, left ear, was exacerbated during active 
service, this opinion was solely based on the veteran's 
history.  The Court has held that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
upon the recitations of a claimant).

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The Court of Appeals for Veterans Claims has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical nexus opinion 
is inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

In order to be granted service connection for a pre-existing 
condition there needs to be a measurable worsening of the 
disability during service such that there is an increase in 
disability.  See Browder, 5 Vet. App. at 271; Hensley, 5 Vet. 
App. at 163.  In April 2003, the veteran testified that he 
had received continuous treatment for his otitis media since 
his period of service and he alleged that his pre-existing 
otitis media by exacerbated by service.  The Board finds that 
complete review of the claims folder fails to reveal an 
aggravation or exacerbation of the veteran's otitis media, 
suppurative, chronic, left ear.  Absent evidence that the 
veteran's otitis media, suppurative, chronic, left ear, 
worsened due to service, the appeal must be denied.  

Temporary or intermittent flare-ups during service of a 
preexisting disease or injury are not considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, has worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991); 38 C.F.R. § 3.306(b) (2001).  
The Board acknowledges that the veteran's argument that his 
otitis media, suppurative, chronic, left ear, had worsened 
due to his period of service.  As a lay person, however, 
without medical training or knowledge, he is not competent to 
offer an opinion as to the aggravation the otitis media, 
suppurative, chronic, left ear, incurred.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Where the record 
establishes that a disease or injury did not undergo a 
permanent increase in disability during service, the 
presumption of aggravation provided for in 38 C.F.R. § 
3.306(a), (b) does not apply.  Davis v. Principi, 276 F.3d. 
1341, 1344-45 (Fed. Cir. 2001); Maxson v. West, 12 Vet. App. 
453, 459-60 (1999).  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for otitis media, suppurative, chronic, left ear.


ORDER

Service connection for otitis media, suppurative, chronic, 
left ear, is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


